Per Curiam.
By decision dated January 4, 2001, respondent was suspended by this Court for a period of one year (Matter of Lajoy, 279 AD2d 695).
Our examination of the papers submitted on this application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see, 22 NYCRR 806.9). He has also complied with the requirements of this Court’s rule regarding reinstatement (see, 22 NYCRR 806.12). Petitioner has advised that it does not oppose the application. The application is granted and respondent is reinstated to the practice of law, effective immediately.
Spain, J.P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that respondent’s application is granted and he is reinstated to practice as an attorney and counselor-at-law in the State of New York, effective immediately.